 Case 19-11985-jkf        Doc 37
                           Filed 10/16/19 Entered 10/17/19 08:58:43 Desc Main
                            Document     Page 1 of 3
                 IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)
 IN RE:                                      :
 SARA M. KEENAN                              :     BK. No. 19-11985-jkf
                        Debtor               :
                                             :     Chapter No. 13
 WELLS FARGO BANK, N.A.                      :
                        Movant               :
                   v.                        :
 SARA M. KEENAN                              :
 DENNIS KEENAN (NON-FILING CO-               :     11 U.S.C. §362 AND §1301
 DEBTOR)                                     :
                        Respondents          :

  MOTION OF WELLS FARGO BANK, N.A. FOR RELIEF FROM AUTOMATIC STAY
  UNDER §362 AND CO-DEBTOR STAY UNDER §1301 PURSUANT TO BANKRUPTCY
                         PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and Co-Debtor Stay and leave to foreclose on its mortgage

on real property owned by SARA KEENAN, and NON-FILING CO-DEBTOR, DENNIS KEENAN.

               1.      Movant is WELLS FARGO BANK, N.A.

               2.      Debtor(s) executed a promissory note secured by a mortgage or deed of trust.

The promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly or

through an agent, has possession of the promissory note. Creditor is the original mortgagee or

beneficiary or the assignee of the mortgage or deed of trust.

               3.      DEBTOR SARA KEENAN, and NON-FILING CO-DEBTOR, DENNIS

KEENAN, are the owners of the premises located at 8716 MACON STREET, PHILADELPHIA,

PA 19152-1513, hereinafter known as the mortgaged premises.

               4.      Movant is the holder of a mortgage on the mortgaged premises.

               5.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               6.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               7.      The foreclosure proceedings to be instituted were stayed by the filing of the
 Case 19-11985-jkf        Doc 37     Filed 10/16/19 Entered 10/17/19 08:58:43              Desc Main
                                     Document      Page 2 of 3
instant Chapter 13 Petition.

               8.      As of September 30, 2019, Debtor has failed to tender post-petition mortgage

payments for the bi-weekly payments from June 24, 2019, through September 30, 2019. The bi-

weekly payment amount for the payments due from of June 24, 2019, through September 30, 2019, is

$518.64 each, less suspense in the amount of $445.60, for a total amount due of $3,703.52. The next

payment is due on or before October 14, 2019 in the amount of $518.64. Under the terms of the Note

and Mortgage, Debtor has a continuing obligation to remain current post-petition and failure to do so

results in a lack of adequate protection to Movant.

               9.      Movant, WELLS FARGO BANK, N.A., requests the Court award

reimbursement in the amount of $1,031.00 for the legal fees and costs associated with this Motion.

               10.     Movant additionally seeks relief from the Co-Debtor Stay under §1301(c) (if

applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable harm to the

Movant. Movant may be barred from moving forward with its state court rights under the terms of the

mortgage without relief from the Co-Debtor Stay.

               11.     Movant has cause to have the Automatic Stay and Co-Debtor Stay terminated

as to permit Movant to complete foreclosure on its mortgage.

               12.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               13.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 and Co-Debtor Stay under

Section 1301 with respect to 8716 MACON STREET, PHILADELPHIA, PA 19152-1513 (as more

fully set forth in the legal description attached to the Mortgage of record granted against the Premises),

as to allow Movant, its successors and assignees, to proceed with its rights under the terms of said
 Case 19-11985-jkf       Doc 37   Filed 10/16/19 Entered 10/17/19 08:58:43                 Desc Main
                                  Document      Page 3 of 3
Mortgage; and

                b.   That relief from any Co-Debtor Stay (if applicable) is hereby granted; and

                c.   Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

                d.   Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

                e.   Granting any other relief that this Court deems equitable and just.

                                                   /s/ Thomas Song, Esquire
                                                   Thomas Song, Esq., Id. No.89834
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31387
                                                   Fax Number: 215-568-7616
October 16, 2019                                   Email: Thomas.Song@phelanhallinan.com
